Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 11/06/2020. Claims 1-18
are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: system processor means in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4, 5, 6, 12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	The term “intelligent” in claims 4, 5, 6, 12, and 16 is a relative term which renders the claim indefinite. The term “intelligent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim limitations: algorithm-based software, algorithms, software for the docking system processor, and algorithms and software for the on-aircraft monitoring system are rendered indefinite due to the use of the term “intelligent”. These claims are being interpreted as best understood in their current format.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10 ,11, 12, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoskey (U.S. Patent Pub. No. 20070040063) in view of Hutton (U.S. Patent Pub. No. 20070214584).
10.	Regarding Claim 1, McCoskey discloses An integrated airport parking system ([0057] integrated operational ground support system 10) that guides electric taxi drive system-driven aircraft into and out of terminal parking locations ([0058] onboard aircraft terminal mating control system 40 for guidance of the aircraft 12 to and from the terminal 15) where aircraft are parked without reliance on assistance from ground personnel ([0098] The use of the motor wheel assembly 350 also eliminates the need for ground personnel to guide the aircraft 12.), comprising: a. an airport terminal (main bridge section 680) with a plurality of aircraft parking locations and multiple extendible passenger loading bridges positioned at each of said plurality of parking locations spaced to connect to multiple forward and rear doors of aircraft parked at each said parking location when said aircraft are parked with a longest axis parallel to said airport terminal (Fig. 2B, Fig. 15). As seen in Figure 15 the main bridge section 680 (terminal) is parallel to the aircraft with multiple bridgeheads 684 (passenger loading bridges) extending to the aircraft. 

    PNG
    media_image1.png
    533
    764
    media_image1.png
    Greyscale

; b. each said aircraft being equipped with nose landing gear-mounted electric taxi drive systems (motor wheel assembly 350), electric taxi drive system controls in a cockpit of said aircraft (The power steering system 61 may be overridden by a pilot of the aircraft 12 via the cockpit override 67), an on- aircraft monitoring system comprising a plurality of exteriorly mounted monitoring and sensing devices operative to obtain real time information about the aircraft exterior environment during electric taxi drive system-powered ground travel, and an on-aircraft processor in communication with said on-aircraft monitoring system and said aircraft cockpit ([0069] The guidance system 56 may also include a sensor 77 for close proximity guidance. The sensor 77 is coupled to the control panel 57. The sensor 77 detects objects forward of the aircraft 12, such as a terminal gate, and generates a proximity signal, which may be used by machine vision devices to accurately position the aircraft 12.); and c. a docking system at each parking location integrated with said on-aircraft processor, comprising information receiving devices associated with each of said plurality of aircraft parking locations, , and a docking system processor in communication with said parking location information receiving devices, said loading bridge receiving and transmitting devices, said aircraft door receiving and transmitting devices, and said on-aircraft processing system ([0062] Final precision guidance is performed via machine vision. The ground based antenna arrays 43 may be used to perform triangulation in determining aircraft position. Control of the aircraft 54 may be software customized to individualize airport requirements and configurations. The use of GPS cross runaway and tarmac route control in coordination with the guideline 52 enables rapid ground movement and control and precision gate alignment with minimal system implementation cost). 
11.	McCoskey does not disclose loading bridge receiving and transmitting devices positioned on each of said multiple extendible passenger loading bridges, aircraft door receiving and transmitting devices located at each of said multiple forward and rear aircraft doors. Hutton does disclose this (automated controller 16…processor 24…transmitter 26 Fig. 1a)


    PNG
    media_image2.png
    516
    425
    media_image2.png
    Greyscale

12.	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCoskey to incorporate the teachings of Hutton because as taught in Hutton “[0005] Automated bridge alignment systems provide a number of advantages compared to manual and semi-automated systems. For instance, automated bridge alignment systems do not require a human operator, and therefore the costs that are associated with training and paying the salaries of human operators are reduced or eliminated. Furthermore, an automated bridge alignment system is always standing by to control the passenger boarding bridge as soon as an aircraft comes to a stop. Accordingly, delays associated with dispatching a human operator to perform a bridge alignment operation are eliminated, particularly during periods of heavy aircraft travel.”
13.	Regarding Claim 2, McCoskey discloses wherein said multiple passenger loading bridges comprise at least two passenger loading bridges and said multiple aircraft doors comprise at least one forward door and at least one rear door on a terminal facing side of said aircraft (Fig. 15)

    PNG
    media_image3.png
    582
    611
    media_image3.png
    Greyscale

14.	Regarding Claim 3, McCoskey as modified by Hutton discloses automatic controllers operative to extend and retract each of said multiple passenger loading bridges in communication with said docking system processor as seen in Hutton ([0025] An automated controller 16 is provided in communication with a not illustrated drive system of the passenger boarding bridge. The automated controller provides first control signals to the drive system for extending the length of the passageway 8, for adjusting the height of the passageway 8, for angularly adjusting the passageway 8 and for pivoting the pivotable cabin 10)
15.	Regarding Claim 4 (as best understood), McCoskey discloses wherein said on-aircraft processor and said docking system processor comprise intelligent algorithm-based software operative to integrate operation of electric taxi drive systems, said on-aircraft monitoring system, and said docking system ([0058] The onboard system 40 includes a global positioning system (GPS) or navigation system 42, which is in communication with GPS satellites 43 (only one is shown) and central tower 45 and is used by the controller 44 to guide the aircraft 12 upon landing on the ground to the terminal 14…[0061] Once the aircraft 12 is in close proximity with the terminal 14, a precision guidance system 50 is used in replacement of the navigation system 42. The precision guidance system 50 precisely guides the aircraft 12 to the docking port 16 using machine vision controlled pick and place robotics techniques known in the art)
16.	Regarding Claim 5 (as best understood), McCoskey discloses wherein said on-aircraft processing system intelligent algorithms are operative to guide ground travel of said electric taxi drive system-driven aircraft in response to real time information from said on-aircraft monitoring system (0058] The aircraft 12 may include an onboard aircraft terminal mating control system 40 for guidance of the aircraft 12 to and from the terminal 14. The onboard system 40 includes a global positioning system (GPS) or navigation system 42, which is in communication with GPS satellites 43 (only one is shown) and central tower 45 and is used by the controller 44 to guide the aircraft 12 upon landing on the ground to the terminal 14).
17.	Regarding Claim 6 (as best understood), McCoskey discloses wherein said docking system processor means intelligent algorithms are operative to control docking of an identified aircraft at an assigned parking location in response to real time information from at least said parking location receiving device, from said loading bridge receiving and transmitting devices, said aircraft door receiving and transmitting devices ([0062] Final precision guidance is performed via machine vision. The ground based antenna arrays 43 may be used to perform triangulation in determining aircraft position. Control of the aircraft 54 may be software customized to individualize airport requirements and configurations).
18.	Regarding Claim 8, McCoskey discloses that the aircraft has multiple forward and rear aircraft doors on opposite sides of said aircraft (Fig. 15). McCoskey as modified by Hutton discloses receiving and transmitting devices are located at each of said multiple forward and rear aircraft doors, as seen in Hutton (The aircraft 18 is equipped with a sensor 22, a processor 24, and a transmitter 26, Fig. 1a).
19.	Regarding Claim 9, McCoskey discloses further comprising operating parameter sensors located to sense operating parameters of said electric taxi drive systems in communication with said on-aircraft processor and with said aircraft cockpit ([0065] The distribution bay 53 provides electronic control of and power to aircraft electronic systems. The control panel 57 may be part of the distribution bay 53 or separate as shown… [0067] The traction motor 63 is a motorized wheel that may be located within the hub of the front wheels 69. The motor 63 may be an alternating current (AC) or direct current (DC) motor. The traction motor 63 is activated by the guidance system 56 to move the aircraft 12).
20.	Regarding Claim 10, McCoskey discloses wherein said multiple extendible passenger loading bridges are manually extendible to connect to one of said aircraft forward or rear doors or are automatically extendible to connect to one of said aircraft forward or rear doors ([0124] Flex extensions 682 and 692 allow the bridgeheads 684 to be articulated in fore and aft directions along the aircraft 672 for proper alignment with aircraft doors)
21.	Regarding Claim 11, McCoskey discloses a method for guiding an electric taxi drive system-driven aircraft to dock and park in an orientation parallel at an airport terminal without reliance on assistance from ground personnel (([0058] onboard aircraft terminal mating control system 40 for guidance of the aircraft 12 to and from the terminal 15…Fig. 15), comprising: a. providing an aircraft equipped with a nose landing gear wheel-mounted electric taxi drive system (motor wheel assembly 350), multiple forward and rear doors on opposite sides of the aircraft (Fig. 15), controls for the electric taxi drive system in an aircraft cockpit (The power steering system 61 may be overridden by a pilot of the aircraft 12 via the cockpit override 67), and an on- aircraft monitoring system comprising a plurality of monitoring devices providing real time ground travel environment information to an on-aircraft processor ([0069] The guidance system 56 may also include a sensor 77 for close proximity guidance. The sensor 77 is coupled to the control panel 57. The sensor 77 detects objects forward of the aircraft 12, such as a terminal gate, and generates a proximity signal, which may be used by machine vision devices to accurately position the aircraft 12.), and providing an airport terminal with a plurality of parking locations with multiple passenger loading bridges spaced to connect with the aircraft multiple forward and rear doors when the aircraft is parked with a longest axis parallel to the terminal (Fig. 2B, Fig. 15); b. providing a docking system at each of the plurality of parking locations with receiver and transmitter components and a docking system processor operative to identify an aircraft to an assigned parking location and to dock the multiple passenger loading bridges at the parking location to corresponding ones of the aircraft multiple forward and rear doors on a terminal-facing side of the aircraft using real time information from the receiver and transmitter components (([0062] Final precision guidance is performed via machine vision. The ground based antenna arrays 43 may be used to perform triangulation in determining aircraft position. Control of the aircraft 54 may be software customized to individualize airport requirements and configurations. The use of GPS cross runaway and tarmac route control in coordination with the guideline 52 enables rapid ground movement and control and precision gate alignment with minimal system implementation cost); c. driving the aircraft with the electric taxi drive systems to the assigned parking location using the real time ground travel environment information from the plurality of monitoring devices communicated to the on-aircraft processor and to the aircraft cockpit, and guiding the aircraft to the assigned parking location based on processed real time information (([0058] onboard aircraft terminal mating control system 40 for guidance of the aircraft 12 to and from the terminal 15); and d. identifying the electric taxi drive system-driven aircraft to the assigned parking location using the real time information from the docking system processor, driving the aircraft forward with the electric taxi drive system to park the aircraft with the longest axis parallel to the terminal at the assigned parking location, and using the real time information from the receiver and transmitter components and automatically docking the multiple passenger loading bridges to corresponding ones of the multiple forward and rear doors on the terminal-facing side of the aircraft (0059] Guidance signals 39 are transmitted and received between the tower 45 and the aircraft 54 when on the tarmac 51. This assures that adequate ground separation is maintained and discreet source ground movement damage is minimized. The guidance signals are utilized for both arrival and departure as indicated by arrival arrows 83 and backup arrow 85…[0061] Once the aircraft 12 is in close proximity with the terminal 14, a precision guidance system 50 is used in replacement of the navigation system 42. The precision guidance system 50 precisely guides the aircraft 12 to the docking port 16 using machine vision controlled pick and place robotics techniques…[0063] Once the aircraft 12 is staged to the terminal 14, a system based on machine vision technology orients the docking port 16 in vertical and horizontal directions. After alignment, the docking port 16 is extended and mated with the aircraft 12). As seen in Figure 15 the main bridge section 680 (a terminal) is parallel to the aircraft with multiple bridgeheads 684 (passenger loading bridges) extending to the aircraft.
22.	McCoskey does not disclose automatically docking the multiple passenger loading bridges to corresponding ones of the multiple forward and rear doors. Hutton does disclose this (FIG. 7 is a simplified flow diagram of a method for aligning in an automated fashion an aircraft-engaging end of a passenger boarding bridge to a doorway of an aircraft)
23.	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCoskey to incorporate the teachings of Hutton because as taught in Hutton “Automated bridge alignment systems provide a number of advantages compared to manual and semi-automated systems. For instance, automated bridge alignment systems do not require a human operator, and therefore the costs that are associated with training and paying the salaries of human operators are reduced or eliminated. Furthermore, an automated bridge alignment system is always standing by to control the passenger boarding bridge as soon as an aircraft comes to a stop. Accordingly, delays associated with dispatching a human operator to perform a bridge alignment operation are eliminated, particularly during periods of heavy aircraft travel.”
24.	Regarding Claim 12 (as best understood), McCoskey discloses multiple forward and rear doors and multiple passenger loading bridges (Fig. 15). McCoskey does not disclose further comprising providing intelligent software for the docking system processor and providing docking system receiver and transmitter components on each of the multiple forward and rear doors of the aircraft and on each of the multiple passenger loading bridges, obtaining and transmitting identifying information required to connect each of the multiple passenger loading bridges to a corresponding one of the multiple aircraft forward and rear doors to the processor, and connecting each of the multiple passenger loading bridges to a corresponding one of the multiple aircraft forward and rear doors. Hutton does disclose this (The transmitter 26 is for transmitting signals from the aircraft 18 to a not illustrated receiver that is in communication with the automated controller 16 of the passenger boarding bridge 2. The sensor 22 is in communication with the processor 24 for providing data thereto, the data relating to sensed positional information of the passenger boarding bridge 2 for a current alignment operation)
25.	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCoskey to incorporate the teachings of Hutton because as taught in Hutton “Automated bridge alignment systems provide a number of advantages compared to manual and semi-automated systems. For instance, automated bridge alignment systems do not require a human operator, and therefore the costs that are associated with training and paying the salaries of human operators are reduced or eliminated. Furthermore, an automated bridge alignment system is always standing by to control the passenger boarding bridge as soon as an aircraft comes to a stop. Accordingly, delays associated with dispatching a human operator to perform a bridge alignment operation are eliminated, particularly during periods of heavy aircraft travel.”
26.	Regarding Claim 13, McCoskey discloses multiple passenger loading bridges and multiple aircraft forward and rear doors (Fig. 15). McCoskey as modified by Hutton discloses automatically extending each of the multiple passenger loading bridges and automatically connecting each of the multiple passenger loading bridges to a corresponding one of the multiple aircraft forward and rear doors. Hutton does disclose this as seen in Hutton (FIG. 7 is a simplified flow diagram of a method for aligning in an automated fashion an aircraft-engaging end of a passenger boarding bridge to a doorway of an aircraft)
27.	Regarding Claim 14, McCoskey discloses multiple passenger loading bridges comprise two passenger loading bridges and the multiple aircraft forward and rear doors comprise one forward door and one rear door on each side of the aircraft (Fig. 15). McCoskey as modified by Hutton does disclose the docking system receiver and transmitter components are located on the two passenger loading bridges and on the forward doors and on the rear door on both sides of the aircraft in control communication with the docking system processor, and automatically docking one of the two passenger loading bridges to connect to one forward door and automatically docking another of the two passenger loading bridges to connect to one rear door on the terminal-facing side of the aircraft. Hutton does disclose this as seen in Hutton (automated controller 16…processor 24…transmitter 26 Fig. 1a… FIG. 7 is a simplified flow diagram of a method for aligning in an automated fashion an aircraft-engaging end of a passenger boarding bridge to a doorway of an aircraft).	
28.	Regarding Claim 15, McCoskey discloses multiple passenger loading bridges and multiple aircraft forward and rear doors (Fig. 15), guiding the aircraft with the on-aircraft monitoring system, and driving the aircraft with the electric taxi drive system in a forward direction out of the assigned parking location ([0058] onboard aircraft terminal mating control system 40 for guidance of the aircraft 12 to and from the terminal 15). It is inherent that if the aircraft are able to taxi in a forward direction that they will be able to leave the parking location in a forward direction as well. McCoskey as modified by Hutton discloses automatically attaching each of the multiple passenger loading bridges from the corresponding one of the multiple aircraft forward and rear aircraft doors except for undocking and retracting. 
29.	It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the same process for docking and undocking, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Hutton is operated to automatically attach the loading bridge to the aircraft door and as taught in Hutton automatic attachment is done to increase airport efficiency so the aircraft must be able to undock and reverse the process in order to achieve the increased airport efficiency as taught in Hutton. 
30.	Regarding Claim 16 (as best understood), McCoskey discloses providing the on-aircraft processor and the docking system processor with intelligent algorithms and software for the on- aircraft monitoring system and for the docking system at each of the plurality of parking locations with the multiple passenger loading bridges, guiding ground movement of the electric taxi drive system-driven aircraft in a forward direction into and out of an assigned one of the plurality of parking locations in response to real time information from the on-aircraft monitoring system ([0058] The onboard system 40 includes a global positioning system (GPS) or navigation system 42, which is in communication with GPS satellites 43 (only one is shown) and central tower 45 and is used by the controller 44 to guide the aircraft 12 upon landing on the ground to the terminal 14…[0061] Once the aircraft 12 is in close proximity with the terminal 14, a precision guidance system 50 is used in replacement of the navigation system 42. The precision guidance system 50 precisely guides the aircraft 12 to the docking port 16 using machine vision controlled pick and place robotics techniques known in the art). McCoskey also discloses multiple passenger loading bridges and multiple front and rear doors (Fig. 15). McCoskey as modified by Hutton does disclose automatically extending and retracting the multiple passenger loading bridges at the assigned parking location to corresponding aircraft multiple front and rear doors to dock and undock the aircraft from the assigned one of the plurality of parking locations as seen in Hutton (automated controller 16…processor 24…transmitter 26 Fig. 1a… FIG. 7 is a simplified flow diagram of a method for aligning in an automated fashion an aircraft-engaging end of a passenger boarding bridge to a doorway of an aircraft).
31.	Regarding Claim 17, McCoskey discloses providing a receiver to receive real time information from aircraft assigned to each of the plurality of parking locations in communication with the docking system processor and receiving real time information comprising at least identity of the aircraft, position of the aircraft relative to the terminal and the assigned parking location ([0062] Final precision guidance is performed via machine vision. The ground based antenna arrays 43 may be used to perform triangulation in determining aircraft position. Control of the aircraft 54 may be software customized to individualize airport requirements and configurations). and forward and rear doors to be connected to identified ones of the multiple passenger loading bridges (Fig. 15).
32.	Regarding Claim 18,  McCoskey discloses further comprising using the real time ground travel environment information communicated by the on-aircraft monitoring system to the on-aircraft processor and guiding the aircraft to drive forward into and out of the assigned parking location without reliance on assistance from ground personnel ([0058] The onboard system 40 includes a global positioning system (GPS) or navigation system 42, which is in communication with GPS satellites 43 (only one is shown) and central tower 45 and is used by the controller 44 to guide the aircraft 12 upon landing on the ground to the terminal 14…[0061] Once the aircraft 12 is in close proximity with the terminal 14, a precision guidance system 50 is used in replacement of the navigation system 42. The precision guidance system 50 precisely guides the aircraft 12 to the docking port 16 using machine vision controlled pick and place robotics techniques known in the art).
33.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoskey (U.S. Patent Pub. No. 20070040063) and Hutton (U.S. Patent Pub. No. 20070214584) in view of Lamkin (U.S. Patent Pub. No. 20160351061).
34.	Regarding Claim 7, McCoskey in view of Hutton does not disclose wherein said plurality of exteriorly mounted monitoring and sensing devices comprise one or more cameras and at least one scanning LiDAR device. Lamkin discloses this ([0041] In the present invention, different sensors or sensor devices may be used that are capable of scanning or sweeping an aircraft's exterior, either continuously, intermittently, or in an optimum combination of continuous and intermittent operation. A camera, for example, may operate continuously, while an ultrasound, radar or LiDAR system may be adapted to operate intermittently).
35.	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McCoskey in view of Hutton to incorporate the teachings of Lamkin to increase airport efficiency and reduce reliance on ground personnel for aircraft taxi maneuvers as taught in Lamkin “[0005] At many, if not most, airports, the environment surrounding the aircraft is monitored by ground personnel and a tug driver, who communicate the aircraft status to the pilot through universal visual signals and, at some airports, through additional voice communications. Aircraft pushback, as presently conducted, is a time consuming and labor intensive process, that all too frequently produces delays in an airline's flight schedule.”
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644